FILED
                                                                                       Bridgette Vation         DALLAS COUNTY
                                         05-15-00522-CV                                                      5/11/2015 4:21:06 PM
                                                                                                                   FELICIA PITRE
                                                                                                                DISTRICT CLERK




                                             NO. DC-12-06598

JAMES L. DAHLEM, IT                                    §   IN THE DISTRICT COURT FILED IN
                                                       §                    5th COURT OF APPEALS
                                                                                DALLAS, TEXAS
Plaintiffs,                                            §
                                                       §                    5/12/2015 9:48:27 AM
v.                                                     §   298TH JUDICIAL DISTRICTLISA MATZ
                                                       §                            Clerk
BRIAN METZGER, NANCY DAHLEM                            §
AND VALLEY VIEW RENTAL, LLC                            §
Defendants.                                            §   OF DALLAS COUNTY, TEXAS

                                   AMENDED NOTICE OF APPEAL

        Plaintiff, James L. Dahlem, II, a party to this case, fil-es this Notice of Appeal seeking to alter the

trial court's judgment or other appealable order.

        The trial court, trial cou1t case number and style ofthi:; matter are shown in the above caption.

        The judgment or order appealed from was signed on January 23, 2015.

        Plaintiff's Motion for New Trial was overruled on April 2, 2015

        James L. Dahlem, II desire to appeal the Trial Court's judgment granting Summary Judgment.

        This appeal is being taken to the Fifth District Court o:' Appeals.

        This notice is being filed by James L. Dahlem. II.


                                                    Respectfully submitted,

                                                    By: Is/ Dennis R. Croman
                                                         Dennis R. Croman
                                                         Texas Bar No. 051 02000
                                                         Email: cromanlaw@aol.com
                                                         420 West Second Street
                                                         Irving, Texas 75060
                                                         Tel. (972) 251-2333
                                                         Fax. (9/2) 254-4315
                                                         Attorney for Plaintiff
                                                         James L. Dahlem. II




Amended Notice of Appeal                                                                              Page 1
                                   CERTIFICATE OF SERVICE

        1 certify that on May 11,2015 a true and correct copy of Plaintiff's Notice of Appeal was served
to each person listed below by the method indicated.


                                                /s/ Dennis R. Croman
                                                Dennis R. Croman




Craig A. Bernstein
Attorney for Brian Metzger and Valley View Rental, LLC
The Law Office of Craig A. Bernstein
3710 Rawlins Street, Suite 1300
Dallas, Texas 75219
TEL: 214-521-9256
FAX: 214-521-8995
Electronically through the Electronic Filing Manager




Amended Notice of Appeal                                                                        Page2